DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 is indefinite because it makes reference to table 3 for the target regions of SEQ ID NO: 1. As stated in MPEP 2173.05(s):
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”


In the instant case, the target regions can be listed within the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 9, 12-19 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,400,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to an antisense agent for inhibiting complement component C5 expression which comprises SEQ ID NO: 84. This sequence is 20 nucleotides in length and is targeted to nucleotides 782-801 of SEQ ID NO: 1, which is a region provided in Table 3. The patent claims are further directed to compositions and methods of using SEQ ID NO: 84 and additionally recite modifications identical to those recited in the instant dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6, 13, 15-19 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Ommen et al. (US 8,802,645).
Van Ommen et al. disclose oligonucleotides for treating an inflammatory disorder that include an oligonucleotide capable of altering splicing of a pre-mRNA encoding a C5 in order to decrease the amount of C5a.
At column 9 Van Ommen et al. teach preferred oligonucleotides for C5 are represented by SEQ ID NO: 11 to 24. SEQ ID NO: 23 is complementary to nucleotides 2206-2228 of instant SEQ ID NO: 1.
Van Ommen et al. teach at columns 15-17 that the oligonucleotides of their invention may have a backbone, a sugar and/or a base modification compared to an RNA-based oligonucleotide. Preferred backbone modifications include but are not limited to: phoshorodithioate, phosphorothioate, a chirally pure phosphorothioate, methyl phosphonate, and/or H-phosphonate. Alternatively or in combination with a backbone modification, a nucleic acid may have a sugar modification and/or a base modification. Preferred sugar modifications include modifications such as 2'-O-methyl, 2'-F, 2'-O-(2-methoxy)ethyl. The skilled person will understand that not each sugar may be modified the same way.  Several distinct modified sugars may be combined into one single nucleic acid. Preferred base modifications include 5-methyl-cytosine. Several distinct modified bases may be combined into one single nucleic acid. 
.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 9, 12, 13, 15-19 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (US 2012/0225056) as evidenced by McGinnis et al. (US 2008/0096770) in combination with Bennett et al. (US 5,998,148) and Einat et al. (US 2002/0103353).
Rother et al. teach at paragraph 98 nucleic acid inhibitors which can be used to decrease expression of an endogenous gene encoding human complement component C5. The nucleic acid antagonist can be, e.g., an antisense nucleic acid having from about 8 to about 80, about 8 to about 50, or about 12 to about 30 nucleotides. Antisense compounds can include a stretch of at least eight consecutive nucleobases that are complementary to the target gene and need not be 100% complementary to its target 
Rother et al. further teach at paragraph 184 the compositions of the C5 inhibitors are useful in methods for treating or preventing a variety of complement-associated disorders (e.g., AP-associated disorders or CP-associated disorders) in a subject. The compositions can be administered to a subject, e.g., a human subject.
Rother et al. teach that antisense compounds can comprise modified nucleobases, but do not teach other chemical modifications or specific modification patterns such as gapmers.
Bennett et al. teach antisense oligonucleotides and teaches general guidelines for targeting such oligonucleotides at columns 3-4. Bennett et al. teach that targeting an antisense compound to a particular nucleic acid is a multistep process. The process usually begins with identifying a nucleic acid sequence whose function is to be modulated. This may be, for example, a cellular gene (or mRNA transcribed from the gene) whose expression is associated with a particular disorder or disease state, or a nucleic acid molecule from an infectious agent. The targeting process also includes determination of a site or sites within the gene for the antisense interaction to occur such that the desired effect, e.g., detection or modulation of expression of the protein, will result. Specific regions of a gene that can be targeted include 5'-untranslated regions, start codons, coding regions, and 3'-untranslated regions. Once one or more 
Bennett et al. teach antisense oligonucleotides can be used for research purposes and also teach that preferred antisense oligonucleotides are modified in their sugar, backbone linkage and nucleobase composition (see columns 5-7). Bennett teaches, in column 5, for example, that antisense compounds are commonly used as research reagents and diagnostics. Column 5 indicates that antisense oligonucleotides 8-30 nucleotides in length are particularly preferred. Columns 6-7 teach that preferred antisense oligonucleotides contain modified internucleoside linkages including phosphorothioate linkages, among others. Columns 7-8 teach that preferred antisense oligonucleotides comprise modified sugar moieties including 2'-O-methoxyethyl. Bennett et al. also teach one of ordinary skill to modify nucleobases in antisense oligonucleotides, including the teaching of 5-methylcytosine (col. 8-9), and also to use chimeric antisense oligonucleotides (col. 9-10 and examples 5 and 15). Bennett et al. teach that the above modifications are known in the art to provide beneficial attributes to antisense oligonucleotides such as increased hybridization and nuclease protection, for example. Bennett et al. further teach at column 9 that an antisense oligonucleotide can be chemically linked to one or more moieties or conjugate which enhance activity or uptake of the oligonucleotide.
Columns 10-24 teach numerous “carriers” for antisense oligonucleotides. Such carriers include emulsions and liposomes. Table 1 teaches the successful targeting of those regions taught in columns 3-4 with fully-modified chimeric phosphorothioate oligonucleotides having 2'-MOE (a 2'-O-methoxyethyl modification). Thus, Bennett et al. 
Einat et al. teach antisense intervention in the expression of specific genes can be achieved by the use of synthetic antisense oligonucleotides and teach at paragraph 192 that suitable antisense oligonucleotides can be readily determined with only routine experimentation through the use of a series of overlapping oligonucleotides similar to a "gene walking" technique that is well-known in the art. Such a "walking" technique as well-known in the art of antisense development can be done with synthetic oligonucleotides to walk along the entire length of the sequence complementary to the mRNA in segments on the order of 9 to 150 nucleotides in length. This "gene walking" technique will identify the oligonucleotides that are complementary to accessible regions on the target mRNA and exert inhibitory antisense activity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce antisense oligonucleotides to complement component C5 as taught by Rother et al. with 2’ sugar modifications, phosphorothioate linkages and 5-methylcytosine bases and to use these in a method of inhibiting complement component C5 expression. It would further have been obvious to produce such oligonucleotides in a gapmer configuration and to covalently link a conjugate moiety to the oligonucleotide. The person of ordinary skill in the art would produce the oligonucleotides taught by Rother et al. with such modifications and expect success in doing so because Bennett et al. teach that these modifications are well known in the antisense art and provide desirable properties such as increased hybridization, increased nuclease protection and increased cellular uptake. Since an oligonucleotide has two ends the person of ordinary skill would immediately recognize a conjugate can 
It would further have been obvious to make the antisense oligonucleotides taught by Rother et al. targeted to the regions of the target gene taught by Bennett et al. and to use the gene walking technique taught by Einat et al. to identify regions of the target gene that are accessible for hybridization. One of ordinary skill in the art would do so and would expect success in doing so because Bennett et al. teach that all regions of a gene are routinely targeted by antisense oligonucleotides and Einat et al. teach that use of “gene walking” to identify oligonucleotides will identify accessible regions on the target mRNA. Using such a technique will necessarily produce at least one oligonucleotide that targets a region in table 3. Because Rother et al. explicitly teach that antisense oligonucleotides to C5 can be administered to a subject (including a human) to treat complement associated disorders, the person of ordinary skill in the art would expect the gene walking method taught by Einat et al. would produce an oligonucleotide that will inhibit C5 expression by at least 50%.

Claims 1, 2, 5, 6, 9, 12-19 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. as evidenced by McGinnis et al. in combination with Bennett et al. and Einat et al. as applied to claims 1, 2, 5, 6, 9, 12, 13, 15-19 and 26-30 above, and further in view of Rozema et al. (US 2012/0230938).
The teachings of Rother et al., McGinnis et al., Bennett et al. and Einat et al. are described above. Rother et al. further teach (see paragraph 196-201) that the described 
While Bennett et al. teach the production of an antisense oligonucleotide conjugate, these references do not teach a conjugate comprising a GalNAc derivative.
Rozema et al. teach the delivery of polynucleotide and other membrane impermeable compounds into living cells is highly restricted by the complex membrane systems of the cell. Drugs used in antisense and gene therapies are relatively large hydrophilic polymers and are frequently highly negatively charged as well. Both of these physical characteristics preclude their direct diffusion across the cell membrane. For this reason, the major barrier to polynucleotide delivery is delivery of the polynucleotide to the cellular interior. To overcome this, Rozema et al. teach (see paragraphs 5-9) compositions for delivering a polynucleotide to a cell in vivo comprising a reversibly masked membrane active polyamine (delivery polymer) reversibly conjugated to a polynucleotide such as an antisense oligonucleotide. The polyamine is modified by attachment to one or more masking agents which can reversibly shield or modify one or more biophysical characteristics of the membrane active polymer.  
Preferred masking agents comprise steric stabilizers and targeting ligands.  In addition to inhibiting membrane activity, the masking agents improve biodistribution or targeting of the polymer-polynucleotide conjugate by inhibiting non-specific interactions of the polymer with serum components or non-target cells, reducing aggregation of the polyamine or polyamine-polynucleotide conjugate, or enhancing cell-specific targeting or cell internalization by targeting the conjugate system to a cell surface receptor.  

For example, liver hepatocytes contain ASGP Receptors.  Therefore, galactose-containing targeting groups may be used to target hepatocytes. Galactose containing targeting groups include, but are not limited to: galactose, N-acetylgalactosamine, oligosaccharides, and saccharide clusters (such as: Tyr-Glu-Glu-(aminohexyl GalNAc)3, lysine-based galactose clusters, and cholane-based galactose clusters).  
The teachings of Rother et al., McGinnis et al., Bennett et al. and Einat et al. are obvious for the reasons described in the previous rejection. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the oligonucleotide as a conjugate comprising a GalNAc derivative. One of ordinary skill in the art would produce a complement C5 oligonucleotide as a conjugate because Bennett et al. specifically suggest oligonucleotide conjugates and would choose a GalNAc derivative because Rozema et al. teach such conjugates can target hepatocytes and Rother et al. teach that HELLP syndrome is one disease treatable by a complement C5 oligonucleotide. One of ordinary skill would expect 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore

Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635